UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

wi ee Ky

KAMIN HEALTH LLC, : Docket No. 20 Civ 5574
Plaintiff,

~- against - : NOTICE OF CROSS-MOTION
TO COMPEL ARBITRATION

PINCHAS HALPERIN and PINCHAS

HALPERIN LLC,
Defendants.

we ee X

PLEASE TAKE NOTICE that, upon the annexed Declaration of Pinchas Halperin dated
January 19, 2021, the Exhibits thereto annexed, and Defendants’ Memorandum of Law dated
January 19, 2021, Plaintiff will cross-move this Court [before the Hon. Diane Gujarati], upon the
hearing of Plaintiff's motion-in-chief for interlocutory relief [DE-60], for an Order, pursuant to 9
U.S.C. §3, et. seq., (i) compelling arbitration of the issues raised in this case, (ii) dismissing this
case or, alternatively, staying this case pending an arbitration determination, and (iii) granting to
Defendants such other, further and different relief as may be just, proper and equitable.

Dated: January 19, 2021

LEVINE & ASSOCLATES, P.C.

4

Byy- AL
~ Michael Levine

 

15 Barclay Road
Scarsdale, NY 10583
Telephone (914) 600-4288
Cell Phone (917) 855-6453
Facsimile (914) 725-4778
e-mail: ml@LevLaw.org

Attorneys for Defendants
